Dismissed and Memorandum Opinion filed February 12, 2004








Dismissed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01226-CV
____________
 
THE ESTATE OF H. G. NELMS,
Appellant
 
V.
 
PEGGY HOOPER FAMILY, LTD., BLUESANDS,
LLC, FORD LIVING TRUST, JOHN DEAN, WILLIAM R. DEAN, JR., and JOHN E. S. KRAMAR, Appellees
 

 
On Appeal from the 125th
District Court
Harris County, Texas
Trial Court Cause No.  02-59376
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed October 22, 2003.
On February 4, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.